 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 7                                         )
        KENNETH R. EVANS, an               )
 8      individual,                        ) Case No. 2:19-cv-00288-TOR
                                           )
 9                             Plaintiff,  ) STIPULATED ORDER OF
                                           ) INJUNCTION
10         v.                              )
                                           )
11      SHELLPOINT MORTGAGE                )
        SERVICES aka NEWREZ, LLC, a        )
12      Delaware corporation; MTC          )
        FINANCIAL, dba TRUSTEE             )
13      CORPS, a California Corporation;   )
        and THE BANK OF NEW YORK           )
14      MELLON FKA THE BANK OF             )
        NEW YORK AS TRUSTEE FOR            )
15      THE CERTIFICATEHOLDERS             )
        CWABS, INC., ASSET-BACKED          )
16      CERTIFICATES, SERIES 2006-21. )
                                           )
17                             Defendants. )
18         By stipulation of the Parties, by and through their respective undersigned counsel,
19
     IT IS ORDERED that an Injunction to Restrain Trustee’s Sale shall be entered as
20
21   follows:
22    1. Defendants are ENJOINED from holding the trustee’s foreclosure sale currently
23
         scheduled for December 13, 2019, or otherwise pursuing a trustee’s foreclosure
24
25       sale, until further order of the Court.

                                                         CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                               2701 First Avenue, Ste 200
                                                                Seattle, Washington 98121
     STIPULATED ORDER OF INJUNCTION - 1                      113 East Woodin Ave, Suite 200
                                                                   Chelan, WA 98816
                                                                      (206) 866-3230
 1    2. IT IS FURTHER ORDERED that Plaintiff shall pay $3,805.92 per month into the

 2       registry of the Court during the pendency of this action.
 3
 4         DATED this 2d day of December 2019.

 5
                                      WRIGHT, FINLAY & ZAK, LLP
 6
 7                                    /s/ Joseph T. McCormick III
                                      Joseph T. McCormick III, WSBA No. 48883
 8                                    Wright, Finlay & Zak, LLP
 9                                    612 S. Lucile Street, Suite 300
                                      Seattle, WA 98109
10                                    (415) 230-4350
11                                    jmccormick@wrightlegal.net
                                      Counsel for Shellpoint and BONY Trust
12
13                                    PETERSON RUSSEL KELLY, PLLC
14                                    /s/ Michael S. DeLeo
15                                    Michael S. DeLeo, WSBA No. 22037
                                      Peterson Russel Kelly, PLLC
16                                    10900 NE Fourth Street, Suite 1850
17                                    Bellevue, WA 98004
                                      (25) 462-4700
18                                    mdeleo@prklaw.com
19                                    Counsel for MTC Financial, Inc. d/b/a Trustee Corps
20                                    CLOUTIER ARNOLD JACOBOWITZ, PLLC
21
                                      /s/ Nathan J. Arnold     ___________
22                                    Nathan J. Arnold WSBA No. 45356
                                      Emanuel Jacobowitz, WSBA No. 39991
23                                    Cloutier Arnold Jacobowitz, PLLC
                                      2701 First Avenue, Suite 200
24                                    Seattle, WA 98121
                                      (206) 866-3230; Fax (206) 866-3244
25                                    Nathan@CAJlawyers.com
                                      Counsel for Plaintiff
                                                         CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                               2701 First Avenue, Ste 200
                                                                Seattle, Washington 98121
     STIPULATED ORDER OF INJUNCTION - 2                      113 East Woodin Ave, Suite 200
                                                                   Chelan, WA 98816
                                                                      (206) 866-3230
